NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              OCT 01 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

FRANK JULIVER NAPITUPULU,                        No. 09-71032

              Petitioner,                        Agency No. A098-453-363

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 26, 2013
                              Pasadena, California

Before: GOULD and RAWLINSON, Circuit Judges, and LEMELLE, District
Judge.**

       Frank Juliver Napitupulu, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252(a)(1). We review factual

determinations for substantial evidence, Mendoza-Pablo v. Holder, 667 F.3d

1308, 1312 (9th Cir. 2012), and we deny the petition for review.

      To demonstrate eligibility for asylum on the basis of past persecution, an

applicant must establish that the persecution was “committed by the government or

forces the government is either unable or unwilling to control.” Navas v. I.N.S.,

217 F.3d 646, 655-56 (9th Cir. 2000).

       Napitupulu recounted harm he suffered because he is a Seventh Day

Adventist Christian. Each incident involved private actors. He reported only one

incident to school authorities, he did not attempt to prosecute any incident, and he

otherwise did not avail himself of the protection of the police. Napitupulu stated

that reporting to the police would be futile and that bribes were often required, but

did not give additional evidence beyond his own perceptions in his testimony. The

record does not show what the Indonesian police would have done upon specific

reporting of the problems. The IJ and BIA appropriately consulted country reports

in the record that did not indicate that the religious and ethnic conflict in Indonesia

was due to forces the government was unwilling or unable to control. Substantial

evidence supports the BIA’s conclusion that Napitupulu did not show that the

                                          -2-
Indonesian government was unable or unwilling to protect him upon a proper

complaint.

      To demonstrate eligibility for asylum on the basis of a well-founded fear of

future persecution, an applicant must show that such fear is subjectively genuine

and objectively reasonable. Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir.

2007) (en banc). The objectively reasonable prong requires “credible, direct, and

specific evidence” that petitioner faces “an individualized risk of persecution or

that there is a pattern or practice of persecution against similarly situated

individuals.” Id. (citations omitted).

      While we have observed “evidence of widespread anti-Chinese and

anti-Christian discrimination that affects a very large number of individuals” in

Indonesia, and that “it is clear that a certain portion of those individuals suffer

treatment that rises to the level of persecution,” such discrimination and

persecution “does not establish that the situation in Indonesia is similar to the

patterns or practices of persecution described in our prior case law.” Wakkary v.

Holder, 558 F.3d 1049, 1061 (9th Cir. 2009); see Tampubolon v. Holder, 610 F.3d

1056, 1062 (9th Cir. 2010) (concluding that Christian Indonesians are a disfavored

group, but stating that “a petitioner’s membership in a disfavored group is not

sufficient by itself to meet her ultimate burden of proof; some evidence of

                                          -3-
individualized risk is necessary for the petitioner to succeed.”) (internal quotation

marks and citation omitted). We have required that petitioners support “pattern or

practice” allegations with evidence that the “government is unable or unwilling to

control those actors.” Lolong, 484 F.3d at 1180.

      Substantial evidence supports the BIA’s conclusion that Napitupulu did not

establish an objectively reasonable fear where the record did not show that

Napitupulu faced any specific, individualized risk of harm, or that the government

was unwilling or unable to protect Christians in Indonesia. See id. at 1178-80.

      Because the record evidence is not “so compelling that no reasonable

factfinder” could find that Napitupulu had not established eligibility for asylum,

substantial evidence supports the BIA’s dismissal of Napitupulu’s appeal. See Ali

v. Ashcroft, 394 F.3d 780, 784 (9th Cir. 2005). As such, Napitupulu did not meet

the more stringent standard for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006). Substantial evidence supports the denial of

CAT protection because Napitupulu did not show that it is more likely than not he

will be tortured by or with the consent or acquiescence of the Indonesian

government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.



                                          -4-